Citation Nr: 0432887	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  02-09 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination by the Roanoke Virginia, Regional 
Office (RO).


FINDING OF FACT

There is no competent evidence which shows that the veteran 
had an acquired psychiatric disorder while in service, that a 
psychosis manifested to a compensable degree within one year 
following the veteran's separation from active military 
service, or that any current psychiatric disorder is related 
to the veteran's service.


CONCLUSION OF LAW

The veteran is not shown to have schizophrenia, which was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), referred to 
as  Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159 because an initial AOJ adjudication 
had already occurred.  For the reasons enumerated below, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In June 2001, the veteran requested service connection for 
schizophrenia.  In letters dated in June and December of 
2001, the RO informed the veteran of the requirements of 
VCAA.  A rating action in April 2002 denied service 
connection.  The veteran filed a timely appeal.  In a June 
2002 statement of the case the veteran was provided with the 
applicable law and regulations regarding VCAA.

Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Factual Background

The veteran's service medical records are silent for 
complaints or findings of any psychiatric disorder.  Service 
personnel records include no records or disciplinary 
proceedings, and the veteran's performance ratings for 
professional performance, military behavior, military 
appearance, and adaptability were consistently within 
acceptable limits.  The veteran received one non-judicial 
punishment in September 1968 for failure to obey an order or 
a regulation.  He was confined to ship for 30 days.

The post service medical records cover a period from 1974 to 
2003.  The first post service diagnosis of schizophrenia is 
found in a private hospital summary report dated August 1974.  
During VA examination in April 1985 the veteran gave a 
history of several episodes of combative and belligerent 
behavior since about 1969.  He stated that he began to feel 
paranoid in 1969 and had been seeing a psychiatrist since 
that time.  The first time he was committed to a hospital was 
in 1974.  The remaining records show multiple 
hospitalizations of the veteran over the years and had mostly 
been involved at the VA since 1977.  However, these treatment 
records do not, in any way, suggest that the schizophrenia 
originated during his military service.  

The veteran was most recently examined by the VA in November 
2003.  Following examination and review of the claims file, 
the examiner noted that the records show no evidence of 
mental illness during the veteran's service time or 
immediately thereafter.  Therefore he could not conclude that 
the veteran's paranoid schizophrenia began during military 
service.  The veteran reported a number of incidents that he 
believed occurred while in the service that would certainly 
suggest mental illness, however, the veteran likely confused 
reality and confabulated such incidents likely related to his 
delusional beliefs rather than intentionally misleading.  The 
veteran reported on numerous occasions, for example, that he 
was given LSD while in service.  He described incidents such 
as being arrested due to sitting naked on the base and that 
they stuck him in the neck with some drugs and took him to 
the brig for medication.  Other incidents involved his 
recollections of shooting the captain's dingy and bizarre 
behavior, such as believing the captain was dead, trying to 
revive him with CPR, thinking the ship was under attack and 
saying that he pulled a gun on his MAA.  He reported 
recalling all of these incidents only recently.  The examiner 
noted that if such incidents were true they would have 
certainly drawn attention to the veteran, would have been 
documented, and would have resulted in either disciplinary 
action, treatment or discharge.  The only incident that was 
documented was an article 15 at the end of his service, which 
the veteran reported, was for simply falling asleep while on 
duty.  The veteran continued his delusional beliefs when the 
lack of evidence was discussed, saying that he believed 
someone took the papers documenting the above-mentioned 
incidents.  

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since May 1978, according 
to SSA criteria.  The primary diagnosis was paranoid 
schizophrenia.  Medical records accompany the disability 
determination and consist of reports from both VA and non-VA 
medical sources.  


Analysis

The service medical records do not show treatment for 
schizophrenia, or any other psychiatric condition during 
service.  Significantly, there was no reference to a 
psychiatric disorder at the time of his 1968 service 
separation examination.  Instead, a clinical psychiatric 
evaluation revealed normal findings.  As such, the veteran's 
service medical records do not affirmatively establish that 
his schizophrenia had its onset during his military service.  
Furthermore, service personnel records reflect performance 
ratings regularly within the acceptable range.  He explained 
his one infraction (falling asleep on duty), and the recorded 
punishment assigned was consistent with the infraction.

The earliest recorded medical history places the presence of 
schizophrenia in 1974, approximately 6 years after his 
separation from active service in 1968.  Moreover, no medical 
expert of record has suggested that the veteran's 
schizophrenia, began during military service, or within a 
year thereafter.  While the post service treatment records 
include diagnoses of schizophrenia over the years, none of 
these records suggests any causal relationship between the 
disorder and his military service.  As the veteran's 
schizophrenia has not been medically associated with military 
service, there is no foundation upon which to allow the 
claim.

With respect to the remaining medical evidence of record, the 
SSA records indicate that the veteran has been found to be 
entitled to disability benefits from that agency.  It must be 
remembered, however, that SSA's eligibility criteria are not 
concerned with whether the claimed disorder is related in any 
way to military service.  A SSA determination as to 
disability, though pertinent, is not controlling for VA 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as he described his current symptoms and beliefs that his 
schizophrenia was incurred in or aggravated by service.  
However, it has not been indicated that he possesses the 
requisite medical qualifications to opine on a matter 
involving medical diagnosis or medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (a layperson is 
generally not competent to opine on a matter requiring 
knowledge of medical principles, such as causation or 
diagnosis).  The single competent medical opinion in the 
record conclusively found no etiological relationship between 
service and the subsequent development of schizophrenia and 
the veteran has not brought forth any medical evidence that 
would either refute the 2003 VA opinion or suggest a nexus 
between his schizophrenia and service.  As the veteran's 
schizophrenia has not been medically associated with military 
service, there is no foundation upon which to allow the 
claim.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).
ORDER

Entitlement to service connection for schizophrenia is 
denied.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



